 

Case: 1:19-cv-01610 Document #: 52 Filed: 04/22/19 Page 1 of 3 PagelD #:319

United States District Court Northern District of Illinois
MOTION FOR LEAVE TO APPEAR PRO HAC VICE

 

 

 

Case Title: Plantiff(s)
Moehrl
VS.
The National Association of Realtors Defendant(s)
Case Number: 1:19-cv-01610 Judge: Hon. Andrea R. Wood
|, Jennifer M. Keas hereby apply to the Court

 

under Local Rule 83.14 for permission to appear and participate in the above-entitled action on behalf of

HomeServices of America, Inc. by whom I have been retained.

 

] am a member in good standing and eligible to practice before the following courts:

 

 

Title of Court Date Admitted

 

[See attached Addendum]

 

 

 

 

 

 

 

I have currently, or within the year preceding the date of this application, made pro hac vice applications to this
Court in the following actions:

 

Date of Application
Case Number Case Title (Granted or Denied)*

 

 

 

 

 

 

 

 

 

*If denied, please explain:
(Attach additional form if
necessary )

Pursuant to Local Rule 83.15(a), applicants who do not have an office within the Northern District of Illinois must designate, at the

time of filing their initial notice or pleading, a member of the bar of this Court having an office within this District upon who service of
papers may be made.

 

 

 

 

 

 

Has the applicant designated local counsel? Yes No Y

 

 

If you have not designated local counsel, Local Rule 83.15(b) provides that the designation must be made within thirty (30) days.
Case: 1:19-cv-01610 Document #: 52 Filed: 04/22/19 Page 2 of 3 PagelD #:320

Has the applicant ever been:

censured, suspended, disbarred, or otherwise disciplined by any court? Yes

or is the applicant currently the subject of an investigation of the

applicant’s professional conduct?

transferred to inactive status, voluntarily withdrawn, or resigned from the

bar of any court?

denied admission to the bar of any court?

held in contempt of court?

 

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

 

 

No Y

 

 

No Y

 

 

No Y
No Y
No Y

 

 

 

 

 

 

 

NOTE: If the answer to any of the above questions is yes, please attach a brief description of the incident(s) and the applicant’s current
status before any court, or any agency thereof, where disciplinary sanctions were imposed, or where an investigation or investigations
of the applicant’s conduct may have been instituted.

I have read the Rules of Professional Conduct for the Northern District of Illinois and the Standards for Professional Conduct within
the Seventh Federal Judicial Circuit, and will faithfully adhere to them. I declare under penalty of perjury that the foregoing is true and

correct.

April 22, 2019

 

s; Jennifer M. Keas

 

 

 

 

 

 

 

Date Electronic Signature of Applicant

Last Name First Name Middle Name/Initial

Applicant’s N .
——— Keas Jennifer M.

Applicant’s Law Firm | Foley & Lardner LLP

Street Address Room/Suite Number
Applicant’s Address

3000 K Street, NW 600

City State ZIP Code Work Phone Number

Washington DC 20007-5143 202-672-5436

 

 

 

 

 

 

(The pro hac vice admission fee is $150.00 and shall be paid to the Clerk. No admission under Rule 83.14 is effective until such
time as the fee has been paid.)

NOTE: Attorneys seeking to appear pro hac vice may wish to consider filing a petition for admission to the general bar of this Court. The
fee for admission to the General Bar is $181.00 The fee for pro hac vice admission is $150.00. Admission to the general bar
permits an attorney to practice before this Court. Pro hac vice admission entitles an attorney to appear in a particular case
only. Application for such admission must be made in each case; and the admission fee must be paid in each case.

Rev, 01/01/2018

 
Case: 1:19-cv-01610 Document #: 52 Filed: 04/22/19 Page 3 of 3 PagelD #:321

BAR AND COURT ADMISSIONS ADDENDUM TO JENNIFER M. KEAS’ MOTION
FOR LEAVE TO APPEAR PRO HAC VICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title of Court Date Admitted
District of Columbia 11/05/2007
Maryland State Bar 12/13/2006
U.S. Supreme Court 03/30/2016
U.S. Court of Appeals, 2"? Cir. 12/13/2010
U.S. Court of Appeals, 4" Cir. 07/25/2013
U.S. Court of Appeals, 6"" Cir. 12/10/2010
U.S. Court of Appeals, 11" Cir. 10/06/2015
U.S. Court of Appeals, D.C. Cir. 10/15/2015
U.S. District Court, Dist. Of Columbia 01/10/2011
U.S. District Court, Dist. Of Maryland 06/04/2007
Court of Appeals, Dist. Of Columbia 11/05/2007

 

 
